UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 23, 2013 NATIONAL TECHNICAL SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) California 0-16438 95-4134955 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, California (Address of Principal Executive Offices) Zip Code (818) 591-0776 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 23, 2013, with the recommendation of management, our Board of Directors approved certain reallocations of responsibilities among our executive officers.In connection with those changes, Mr. Dwight Moore was named Senior Vice President, Chief Marketing and Sales Officer to permit him to focus exclusively on market development, client service and revenue generation. Mr. Moore had previously served as our Senior Vice President, Chief Operating Officer. In other changes, Mr. Derek Coppinger was appointed Senior Vice President, Chief Operations Officer, with responsibility for our testing laboratories and other operating units.Mr.Douglas Briskie was appointed Senior Vice President, Chief Strategy Officer, with responsibility for our strategic planning. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 25, 2013 National Technical Systems, Inc. By: /s/ Michael El-Hillow Name: Michael El-Hillow Title: Sr. Vice President, CFO
